Citation Nr: 1740395	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-38 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for thoracolumbar levoscoliosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from December 2006 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a March 2016 Board decision, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an April 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the diagnosed thoracolumbar levoscoliosis is related to the Veteran's active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, thoracolumbar levoscoliosis was incurred in his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

The Board initially notes that the Veteran is service-connected for thoracolumbar strain.  See the rating decision dated April 2016.  He separately contends that he suffers thoracolumbar levoscoliosis, which was incurred during his active military service.  For the reasons set forth below, the Board concludes that service connection is warranted.

As indicated above, the Veteran served on active duty from December 2006 to April 2011.  The Veteran's enlistment examination did not document any abnormalities as to the thoracolumbar spine.  Thus, the presumption of soundness applies.  See 38 U.S.C.A. §§ 1111, 1137 (West 2014) (a veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service).

Service treatment records (STRs) dated in July 2009 indicated that the Veteran was involved in a motor vehicle accident after which he complained of lower back pain.  STRs dated in August 2007 noted the Veteran's complaint of low back pain; a diagnosis of thoracic postural muscle strain was indicated.  A September 2007 x-ray of the thoracic spine revealed minimal levoscoliosis.  Lumbar strain and paraspinal muscle spasm were noted in October 2007.  A September 2009 x-ray of the lumbar spine documented slight rotary scoliosis convexed to the left.  The Veteran's March 2011 separation examination indicated that he suffers from lumbago, and wears a back brace two to three times per week when lifting heavy objects.

The Veteran was afforded a VA examination in April 2011 at which time the examiner diagnosed him with thoracic lower back strain.  The examiner further indicated that x-rays conducted in April 2011 did not confirm a diagnosis of levoscoliosis.

Due to the conflicting accounts of whether the Veteran has levoscoliosis, this matter was remanded by the Board in March 2016 for further evidentiary development.  The Board instructed that a certified radiologist review the evidence of record, including the August 2007 and April 2011 thoracic spine X-rays, and determine whether the Veteran has a current diagnosis of thoracolumbar levoscoliosis.

Pursuant to the Board Remand, the Veteran was afforded a VA medical opinion in April 2017.  The examiner noted that he reviewed the 2007 x-ray films and, although he was unable to review the 2011 films, he did review the April 2011 x-ray report.  He then concluded, "it appears that there is extremely minimal levoscoliosis, so small that it cannot be measured.  It has not changed since the 2007 films."

Accordingly, the Board finds that the record supports the award of service connection for thoracolumbar levoscoliosis.  Significantly, the evidence of record demonstrates that the Veteran is diagnosed with thoracolumbar levoscoliosis, which initially manifested during his active military service.  As such, the evidence shows that entitlement to service connection for thoracolumbar levoscoliosis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for thoracolumbar levoscoliosis is granted.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


